                                                                     The Atlantic Building
                                                                       950 F Street, NW
                                                                 Washington, DC 20004-1404
                                                               202-239-3300 | Fax: 202-239-3333



                                                                    February 8, 2021
VIA CM/ECF

The Honorable Steven I. Locke
United States District Court for the Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

              Re: Signify North America Corporation et al., v. Satco Products, Inc., Case No.
                  2:19-cv-06125-JMA-SIL

Dear Judge Locke:

         In advance of the status conference scheduled for February 10, 2021, Plaintiffs Signify
North America Corporation and Signify Holding B.V. (collectively, “Signify”) respectfully submit
this letter regarding the status of the parties’ royalty-related discovery, including regarding the
Gala system.

       As discussed at the December 16, 2020 hearing and as ordered by the Court, Signify
produced two spreadsheets on January 19, 2021. Namely, Signify produced a “License Revenue”
spreadsheet and an “Invoice List” spreadsheet, reflecting the “first two categories of information
as described on the record” at the December 16 hearing. See Dkt. 114.

        On February 4, Defendant Satco Products, Inc. (“Satco”) requested further information on
the “License Revenue” and “Invoice List” spreadsheets produced on January 19 and notified
Signify that, based on the produced spreadsheets, as well as the additional requested information,
Satco expected to be able to narrow its future discovery requests to focus on a smaller set of
licensees. Signify promptly obtained the requested information and responded to Satco on
February 6. On February 8, Satco responded to Signify, clarifying certain questions regarding the
produced spreadsheets.

       The parties continue to work together to significantly narrow the number of licensees for
which information is sought pursuant to the “third category of information” as described at the
December 16 hearing. See Dkt. 114.


                                                                             /s/Thomas W. Davison
                                                                             Thomas W. Davison (admitted pro hac vice)

                                                                             Counsel for Plaintiffs Signify North America
                                                                             Corporation and Signify Holding B.V.

Alston & Bird LLP                                                                                                                                     www.alston.com


           Atlanta | Beijing | Brussels | Charlotte | Dallas | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
